
	
		I
		111th CONGRESS
		1st Session
		H. R. 4296
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2009
			Mrs. Halvorson
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  tax incentive for the installation and maintenance of mechanical insulation
		  property.
	
	
		1.Short titleThis Act may be cited as the
			 Mechanical Insulation Installation
			 Incentive Act of 2009.
		2.Expensing of
			 mechanical insulation property
			(a)In
			 generalPart VI of subchapter B of chapter 1 of subtitle A of the
			 Internal Revenue Code of 1986 (relating to itemized deductions for individuals
			 and corporations) is amended by inserting after section 179E the following new
			 section:
				
					179F.Mechanical
				insulation property
						(a)Treatment as
				expensesThere shall be
				allowed as a deduction an amount equal to the applicable percentage of the cost
				of mechanical insulation property placed in service during the taxable
				year.
						(b)Applicable
				percentageFor purposes of subsection (a)—
							(1)In
				generalThe term applicable percentage means the
				lesser of—
								(A)30 percent,
				and
								(B)the excess (if any) of—
									(i)the energy savings
				(expressed as a percentage) obtained by placing such mechanical insulation
				property in service in connection with a mechanical system, over
									(ii)the energy savings (expressed as a
				percentage) such property is required to meet by Standard 90.1–2007, developed
				and published by the American Society of Heating, Refrigerating and
				Air-Conditioning Engineers.
									(2)Special rule
				relating to maintenanceIn the case of mechanical insulation
				property placed in service as a replacement for insulation property—
								(A)paragraph (1)(B)
				shall be applied without regard to clause (ii) thereof, and
								(B)the cost of such property shall be treated
				as an expense for which a deduction is allowed under section 162 instead of
				being treated as depreciable for purposes of the deduction provided by section
				167.
								(c)DefinitionsFor
				purposes of this section—
							(1)Mechanical
				insulation propertyThe term
				mechanical insulation property means insulation materials,
				facings, and accessory products—
								(A)placed in service
				in connection with a mechanical system which—
									(i)is
				located in the United States, and
									(ii)is of a character subject to an allowance
				for depreciation, and
									(B)utilized for thermal, acoustical, and
				personnel safety requirements for mechanical piping and equipment, hot and cold
				applications, and heating, venting and air conditioning applications which can
				be used in a variety of facilities.
								(2)CostThe
				cost of mechanical insulation property includes—
								(A)the amounts paid
				or incurred for the installation of such property,
								(B)in the case of
				removal and disposal of the old mechanical insulation property, 10 percent of
				the cost of the new mechanical insulation property (determined without regard
				to this subparagraph), and
								(C)expenditures for
				labor costs properly allocable to the preparation, assembly, and installation
				of mechanical insulation property.
								(d)Coordination
							(1)Section
				179DSubsection (a) shall not apply to the cost of mechanical
				insulation property which is taken into account under section 179D or which,
				but for subsection (b) of section 179D, would be taken into account under such
				section.
							(2)Other deductions
				and credits
								(A)In
				generalThe amount of any other deduction or credit allowable
				under this chapter for any cost of mechanical insulation property which is
				taken into account under subsection (a) shall be reduced by the amount of such
				cost so taken into account.
								(B)Exception for
				certain costsSubparagraph (A) shall not apply to any amount
				properly attributable to maintenance.
								(e)Allocation of
				deduction for tax-Exempt propertyIn the case of mechanical insulation
				property installed on or in property owned by an entity described in paragraph
				(3) or (4) of section 50(b), the person who is the primary contractor for the
				installation of such property shall be treated as the taxpayer that placed such
				property in service.
						(f)CertificationFor
				purposes of this section, energy savings shall be certified under regulations
				or other guidance provided by the Secretary, in consultation with the Secretary
				of
				Energy.
						.
			(b)Deduction for
			 capital expendituresSection 263(a)(1) of such Code (relating to
			 capital expenditures) is amended by striking or at the end of
			 subparagraph (K), by striking the period at the end of paragraph (L) and
			 inserting , or, and by adding at the end the following new
			 subparagraph:
				
					(M)expenditures for
				which a deduction is allowed under section
				179F.
					.
			(c)Technical and
			 clerical amendments
				(1)Section
			 312(k)(3)(B) of such Code is amended by striking or 179E each
			 place it appears in the text or heading thereof and inserting 179E, or
			 179F.
				(2)Paragraphs (2)(C)
			 and (3)(C) of section 1245(a) of such Code are each amended by inserting
			 179F, after 179E,.
				(3)The table of
			 sections for part VI of subchapter B of chapter 1 of subtitle A of such Code is
			 amended by inserting after the item relating to section 179E the following new
			 item:
					
						
							Sec. 179F. Mechanical insulation
				property.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of enactment of this Act.
			
